EXHIBIT 10.4
September 24, 2008
Jimmy Duan
[Address]
Dear Jimmy:
I am pleased to offer you the position of Senior Vice President, Mid-Market
Business, reporting to Leslie Stretch, President and Chief Executive Officer.
Your starting salary will be $230,000.00 per year, which equals $19,167.00 per
month, subject to periodic review. In addition, you will be eligible to
participate in an annual executive incentive compensation plan of 55% of your
base salary which may be over or under achieved based upon Company performance
and your ability to meet your objectives under the plan. Additionally, you will
be paid a one-time sign-on bonus of $30,000.00 which will be paid in the first
payroll cycle after your start date if you commence your employment with
Callidus by no later than October 6, 2008. As a further incentive, we will
recommend to the Board of Directors (or an applicable Subcommittee) that you be
granted an non-qualified option to purchase 200,000 shares of Callidus Software
Inc. common stock subject to the terms and conditions of the Company’s stock
plan, and the Company’s policies and procedures. Such Option shall be granted
effective as of the last business day of the month in which you commence your
employment with the Company (“Grant Date”) and shall vest over a period of four
(4) years with 25% of the shares vesting one (1) year after the Grant Date and
the remaining 75% of the shares vesting in equal monthly installments thereafter
over the remaining three (3) years, subject to your continued employment with
the Company. In addition, we will recommend to the Board of Directors that you
be awarded 35,000 shares of restricted stock units, subject to the terms and
conditions of the Company’s stock plan and the Company’s policies and
procedures. Such RSU shall be awarded effective on the last business day of the
month in which you commence employment (the “Award Date”) and such RSU shall
vest over a period of three (3) years with 33.33% of the shares vesting one
(1) year after the Award Date and the remaining 66.67% of the shares vesting in
standard quarterly installments over the remaining two (2) years thereafter
subject to your continued employment with the Company.
As a new member of executive management, we will also recommend to the Board
that you be classified as a Section 16 officer of Callidus, and that you should
therefore be granted benefits in connection with a corporate change of control
and indemnification in the case of litigation. Copies of our Board approved
Change of Control Agreement and Indemnification Agreement are included for your
review and execution. You will need to execute and return these agreements to me
for them to become effective.
As a regular, full-time employee, you are eligible to participate in Callidus’
benefits programs, including medical, vision, and dental insurance, and 401(k)
and ESPP plans, as set forth in our Callidus Benefits Guidebook. Our standard
policy requires that you have a reasonably clean driving record and credit
history and that we successfully complete a background check. This offer is also
contingent upon your completing and executing an Employment, Confidential
Information and Invention Assignment Agreement (“Invention Agreement”).
The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause.

 



--------------------------------------------------------------------------------



 



Offer Letter – Senior Vice President Mid-Market Business
Jimmy Duan
Page 2
By signing below, you acknowledge that your employment at Callidus is for an
unspecified duration, and neither this letter, nor your acceptance thereof,
constitutes a contract of employment. Should you be involuntarily terminated
other than for cause at any time, you shall receive a 7- month base pay
severance payment (lump sum) and payment of your applicable COBRA for 7 months,
in return for signing a full release of rights.
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to
Callidus documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Callidus, or our employment relationship
with you may be terminated for cause. The Company’s standard policy also
requires that you participate in our direct deposit payroll program.
Jimmy, on behalf of Callidus Software, we very much look forward to your
acceptance of this offer. I have enclosed two executed copies of this offer
letter. As evidence of your acceptance, please sign both letters and return one
original along with the signed Invention Agreement to Paul Katawicz, Senior
Corporate Counsel via the enclosed Federal Express envelope or otherwise to:
Callidus Software, Attn: Paul Katawicz, Senior Corporate Counsel, 160 West Santa
Clara Street, Suite 1500, San Jose, CA 95113, not later than September 26, 2008
at 5:00 p.m. PST.
We look forward to working with you at Callidus Software. If you have any
questions regarding any points in this letter please feel free to contact me.
Welcome aboard!
Sincerely,
/s/ Leslie Stretch                                           
Leslie Stretch
President and Chief Executive Officer
Callidus Software Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

     
/s/ Jimmy Duan                                           
  10/1/2008
Signature of Jimmy Duan
  Date
 
   
I agree to start work for Callidus Software on:
  10/6/2008
 
  Start Date

 